FILED
                                                                                            FEB. 22, 2022
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA                             Clerk, U.S. District & Bankruptcy
                                                                                      Court for the District of Columbia


KANDANCE A. WELLS,                             )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )         Civil Action No. 22-193 (UNA)
                                               )
                                               )
U.S. FEDERAL COMMUNICATIONS                    )
COMMISSION et al.,                             )
                                               )
                   Defendants.                 )


                                  MEMORANDUM OPINION

       Plaintiff, appearing pro se, has filed a complaint and an application to proceed in forma

pauperis. The Court will grant the application and dismiss this action pursuant to 28 U.S.C. §

1915(e)(2)(B) (requiring immediate dismissal of a case upon a determination that the complaint is

frivolous or fails to state a claim upon which relief may be granted).

       Plaintiff, a resident of Charleston, West Virginia, has sued the Federal Communications

Commission (“FCC”), Yahoo, Black Entertainment Television, and Pornhub. See Compl., Dkt. 1

at 2. “Plaintiff claims to be the victim of a massive scandalization as a result of violations of civil

rights, negligence, and discrimination based on sex, race, social status.” Id. at 4 (Statement of

Claim). Plaintiff seeks to hold the FCC “responsible for [the] alleged violations based on overt

negligence    in    monitoring   [the]   corporations”     it   regulates,   id.,   and   she    demands

“$300,000,000,000.00,” half of which to be “allocated to witnesses, victims and those with

expressed knowledge of stated grievances.” Id. (Relief).

       Plaintiff’s wide-ranging narrative, see Compl. at 6-18, mentions, among other topics,

identity theft, intellectual property theft, fair use, personal injury, and discrimination. The focus


                                                   1
of the prolix complaint, to the extent intelligible, is the FCC, however. See id. at 6 (captioned

“Kandance A. Wells versus United States Federal Communications Commission”). Plaintiff

alleges, among other things, that the FCC has negligently allowed “the use of several forms of

telecommunications against [her] for the purposes and processes of intimidation, cyber tracking,

extreme sexual torment, and entrapment.” Id. Such tactics, Plaintiff alleges, “were used to silence

and/or deter [her] from coming forward in courts.” Id.

        Plaintiff’s complaint at best fails to provide adequate notice of a claim. See Jiggetts v.

District of Columbia, 319 F.R.D. 408, 413 (D.D.C. 2017), aff'd sub nom. Cooper v. District of

Columbia, No. 17-7021, 2017 WL 5664737 (D.C. Cir. Nov. 1, 2017) (complaints that are

“rambling, disjointed, incoherent, or full of irrelevant and confusing material” and those containing

“an untidy assortment of claims that are neither plainly nor concisely stated” will “patently fail”

to satisfy the minimum standard of pleading in federal court). But complaints premised on

fantastic or delusional scenarios or supported wholly by allegations lacking “an arguable basis

either in law or in fact” are subject to dismissal as frivolous. Neitzke v. Williams, 490 U.S. 319,

325 (1989); see Denton v. Hernandez, 504 U.S. 25, 33 (1992) (“[A] finding of factual frivolousness

is appropriate when the facts alleged rise to the level of the irrational or the wholly incredible[.]”);

Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994) (a court may dismiss claims that are “essentially

fictitious”-- for example, where they suggest “bizarre conspiracy theories . . . [or] fantastic

government manipulations of their will or mind”) (citations and internal quotation marks

omitted)); Crisafi v. Holland, 655 F.2d 1305, 1307-08 (D.C. Cir. 1981) (“A court may dismiss as

frivolous complaints . . . postulating events and circumstances of a wholly fanciful kind.”). The




                                                   2
instant complaint satisfies this standard and suggests no hint of a cure. Therefore, this case will

be dismissed with prejudice. A separate order accompanies this Memorandum Opinion.



                                                     _________/s/_____________
                                                     RANDOLPH D. MOSS
Date: February 22, 2022                              United States District Judge




                                                3